Case: 13-30684      Document: 00512449951         Page: 1    Date Filed: 11/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-30684
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 21, 2013
OSCAR HILLS, IV,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

WARDEN M. D. CARVAJAL,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CV-3061


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Oscar Hills, IV, federal prisoner # 05251-095, appeals the dismissal of
his 28 U.S.C. § 2241 petition for lack of jurisdiction. He argues that his remedy
under 28 U.S.C. § 2255 for challenging his wire fraud convictions is inadequate
and ineffective because this court, after partially granting him a certificate of
appealability on an issue raised in his § 2255 motion, remanded his case to the
district court instead of addressing his appeal and reversing his convictions.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30684    Document: 00512449951     Page: 2   Date Filed: 11/21/2013


                                 No. 13-30684

He also complains that the district court did not address his claim of actual
innocence. Finally, he argues that it was proper for him to raise his claims in
a § 2241 petition because he is challenging the fact and duration of his
unconstitutional confinement.
      As a general rule, a federal prisoner who seeks to collaterally challenge
the legality of his conviction or sentence must file a § 2255 motion. Padilla v.
United States, 416 F.3d 424, 426-27 (5th Cir. 2005). Such claims may be raised
in a § 2241 petition under the savings clause of § 2255(e) only if the prisoner
shows that the § 2255 remedy is “inadequate or ineffective to test the legality
of his detention.” § 2255(e). Hills has not made such a showing as he has not
established that his claims are based on a retroactively applicable Supreme
Court decision establishing that he was convicted of a nonexistent offense. See
Padilla, 416 F.3d at 426-27; Reyes-Requena v. United States, 243 F.3d 893, 904
(5th Cir. 2001).
      The district court’s dismissal of Hills’s § 2241 petition is AFFIRMED.
Hills’s motion for the appointment of counsel is DENIED.




                                       2